DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on  1/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US16720262 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments, see  the remarks and amendments to claims, filed  on 6/13/2022, with respect to claims 1, 10-19 have been fully considered and are persuasive.  The rejection under 35 USC 103  of claims 1, 10-15, 18, and 19 has been withdrawn.  However, examiner amendments were proposed to claim 5, 16 and 17 in order to avoid another office action.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Attorney Mr William C Rowland  on 6/24/2022.

The application has been amended as follows: 

1.	(Cancelled by applicant)  

2.	(Previously Presented)  A plasma processing apparatus comprising:
a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal;
a grounded vacuum container;
a first electrode electrically connected to the first balanced terminal;
a second electrode electrically connected to the second balanced terminal; and
a ground electrode arranged in the vacuum container and grounded, 
wherein the ground electrode includes a plurality of plate portions arranged to be parallel to each other.

3.	(Original)  The plasma processing apparatus according to claim 2, wherein the plurality of plate portions are arranged so that the ground electrode has a comb-tooth shape in a section.

4.	(Previously Presented)  A plasma processing apparatus comprising:
a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal;
a grounded vacuum container;
a first electrode electrically connected to the first balanced terminal;
a second electrode electrically connected to the second balanced terminal; and
a ground electrode arranged in the vacuum container and grounded, 
wherein the ground electrode has a comb-tooth shape in a section.

5.	 (Currently amended by examiner) The plasma processing apparatus according to claim 2, [[





wherein the first electrode includes a first holding surface configured to hold a first member, the second electrode includes a second holding surface configured to hold a second member, and the first holding surface and the second holding surface belong to one plane.

6.	(Original)  The plasma processing apparatus according to claim 5, wherein the ground electrode is arranged to intersect the one plane.

7.	(Original)  The plasma processing apparatus according to claim 6, wherein the ground electrode includes a portion arranged between the first member and the second member.

8.	(Original)  The plasma processing apparatus according to claim 5, wherein the first holding surface opposes an internal space of the vacuum container via the first member, and the second holding surface opposes the internal space of the vacuum container via the second member.

9.	(Original)  The plasma processing apparatus according to claim 5, further comprising:
	a second balun including a third unbalanced terminal, a fourth unbalanced terminal, a third balanced terminal, and a fourth balanced terminal;
	a third electrode electrically connected to the third balanced terminal; and
	a fourth electrode electrically connected to the fourth balanced terminal,
	wherein the fourth electrode is arranged around the third electrode, and
	the third electrode and the fourth electrode are arranged to oppose the one plane.

10.	(previously submitted by applicant)  The plasma processing apparatus according to claim 2, wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor.

11.	((previously submitted by applicant)  The plasma processing apparatus according to claim 2, wherein the second balanced terminal and the second electrode are electrically connected via a blocking capacitor.

12.	(previously submitted by applicant)  The plasma processing apparatus according to claim 2 wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor, and the second balanced terminal and the second electrode are electrically connected via a blocking capacitor.

13.	(previously submitted by applicant)  The plasma processing apparatus according to claim 2, wherein the first electrode and the second electrode are supported by the vacuum container via insulators.

14.	(previously submitted by applicant)  The plasma processing apparatus according to claim 2, wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal.

15.	(previously submitted by applicant)   A plasma processing apparatus comprising:
	a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal;
	a grounded vacuum container formed by a conductor;
	a first electrode electrically connected to the first balanced terminal;
	a second electrode electrically connected to the second balanced terminal; and
	a ground electrode arranged in the vacuum container and grounded;
wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal, a third coil and a fourth coil both of which are connected between the first balanced terminal and the second balanced terminal, and the third coil and the fourth coil are configured to set, as a midpoint between a voltage of the first balanced terminal and a voltage of the second balanced terminal, a voltage of a connection node of the third coil and the fourth coil.

16.	(Currently Amended by examiner)  The plasma processing apparatus according to claim [[1]] 2,   [[ 
	wherein the first electrode holds a first target, the second electrode holds a second target, the first electrode opposes a space on a side of a substrate as a processing target via the first target, and the second electrode opposes the space via the second target.

17.	(Currently Amended by examiner)  The plasma processing apparatus according to claim [[1]] 2,  [[
wherein the first electrode holds a first substrate, the second electrode holds a second substrate, and the plasma processing apparatus is configured as an etching apparatus configured to etch the first substrate and the second substrate.

18.	(previously submitted by applicant)  The plasma processing apparatus according to claim 2  further comprising:
	a high-frequency power supply; and
	an impedance matching circuit arranged between the high-frequency power supply and the balun.

19.	(previously submitted by applicant)  The plasma processing apparatus according to claim 2, wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 ≤ X/Rp ≤ 5000 is satisfied.

20.	(Original)  The plasma processing apparatus according to claim 9, wherein
	when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 ≤ X/Rp ≤ 5000 is satisfied, and
	when Rp' represents a resistance component between the third balanced terminal and the fourth balanced terminal when viewing a side of the third electrode and the fourth electrode from a side of the third balanced terminal and the fourth balanced terminal, and X' represents an inductance between the third unbalanced terminal and the third balanced terminal, 1.5 ≤ X'/Rp' ≤ 5000 is satisfied.


Allowable Subject Matter

Claims 2-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claims 2, 4,  and 15,   the closest prior art of record fails to teach or reasonably suggest the following limitations
Regarding to claim 2, A plasma processing apparatus comprising:   wherein the ground electrode includes a plurality of plate portions arranged to be parallel to each other.  Hence, claim 2 and depending claims are allowed.
Regarding to claim 4, A plasma processing apparatus comprising;  wherein the ground electrode has a comb-tooth shape in a section.  Hence, claim 4 and any depending claims has been allowed.
Regarding claim 15 A plasma processing apparatus comprising: wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal, wherein the balun further includes a third coil and a fourth coil both of which are connected between the first balanced terminal and the second balanced terminal, and the third coil and the fourth coil are configured to set, as a midpoint between a voltage of the first balanced terminal and a voltage of the second balanced terminal, a voltage of a connection node of the third coil and the fourth coil.  Hence, claim 15 and depending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 2-20 are allowed over examiner amendments. 

Terminal disclaimer filed on 1/24/2022 has been approved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/20/2022